       Case 3:20-cr-01182-BAS Document 58 Filed 01/28/21 PageID.284 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 20-cr-01182-BAS-1
12                                       Plaintiff,
                                                          FINDINGS AND
13   v.                                                   RECOMMENDATION OF THE
                                                          MAGISTRATE JUDGE UPON A
14     Kirill Victorovich Firsov,
                                                          PLEA OF GUILTY
15                                     Defendant.
16
17           Upon Defendant’s request to enter a guilty plea to Count(s) 1 of the Information
18   pursuant to Rule 11 of the Federal Rules of Criminal Procedure, this matter was referred
19   to the Magistrate Judge by the District Judge, with the consents of the Defendant, counsel
20   for the Defendant, and counsel for the United States.
21           Thereafter, the matter came on for a hearing on Defendant’s guilty plea, in full
22   compliance with Rule 11, Federal Rules of Criminal Procedure, and the CARES Act before
23   the Magistrate Judge, via videoconference with the consent of the Defendant and on the
24   record.
25           In consideration of that hearing and the allocution made by the Defendant under oath
26   on the record and in the presence of counsel, and the remarks of the Assistant United States
27   Attorney,
28   // //

                                                      1
                                                                                  20-cr-01182-BAS-1
      Case 3:20-cr-01182-BAS Document 58 Filed 01/28/21 PageID.285 Page 2 of 3



 1   I make the following FINDINGS - that the Defendant understands:
 2                                           FINDINGS
 3        1.    The government’s right, in a prosecution for perjury or false statement, to use
 4              against the defendant any statement that the defendant gives under oath;
 5        2.    The right to persist in a plea of “not guilty”;
 6        3.    The right to a speedy and public trial;
 7        4.    The right to trial by jury, or the ability to waive that right and have a judge try
 8              the case without a jury;
 9        5.    The right to be represented by counsel - and if necessary to have the court
10              appoint counsel - at trial and at every other stage of the proceeding;
11        6.    The right at trial to confront and cross-examine adverse witnesses, to be
12              protected from compelled self-incrimination, to testify and present evidence,
13              and to compel the attendance of witnesses;
14        7.    The defendant’s waiver of these trial rights if the court accepts a guilty plea
15              or nolo contendere;
16        8.    The nature of each charge to which the defendant is pleading;
17        9.    Any maximum possible penalty, including imprisonment, fine, and term of
18              supervised release;
19        10.   Any applicable mandatory minimum penalty;
20        11.   Any applicable forfeiture;
21        12.   The court’s authority to order restitution [if applicable];
22        13.   The court’s obligation to impose a special assessment;
23        14.   In determining a sentence, the court’s obligation to calculate the applicable
24              sentencing guideline range and to consider that range, possible departures
25              under the Sentencing Guidelines, and other sentencing factors under 18 U.S.C
26              § 3553(a);
27        15.   Any provision in the plea agreement whereby defendant waives the right to
28              appeal or to collaterally attack the conviction and sentence; and

                                                  2
                                                                                   20-cr-01182-BAS-1
       Case 3:20-cr-01182-BAS Document 58 Filed 01/28/21 PageID.286 Page 3 of 3



 1   16.   That, if convicted, a defendant who is not a United States citizen may be removed
 2   from the United States, denied citizenship, and denied admission to the United States in
 3   the future.
 4         I further find that:
 5         17.     The defendant is competent to enter a plea;
 6         18.     The defendant’s guilty plea is made knowingly and voluntarily, and did not
 7                 result from force, threats or promises (other than those made in a plea
 8                 agreement); and
 9         19.     There is a factual basis for Defendant’s plea.
10                                     RECOMMENDATION
11         I therefore recommend that the District Judge accept the Defendant’s guilty
12   plea to Count(s) 1 of the Information .
13         The sentencing hearing will be before United States District Judge
14   Cynthia Bashant, on April 12, 2021 at 9:00 AM. The Court excludes time from
15   January 21, 2021, through April 12, 2021 pursuant to 18 USC § 3161(h)(1)(G) on the
16   ground that the District Judge will be considering the proposed plea agreement.
17         Objections to these Findings and Recommendations are waived by the parties if not
18   made within 14 days of this order. If the parties waive the preparation of the Presentence
19   Report, objections are due within three days of this order.
20
21   Dated: January 21, 2021
                                             ________________________________________
22
                                             Honorable Jill L. Burkhardt
23                                           United States Magistrate Judge
24
25
     Copies to:
26
     District Judge Cynthia Bashant
27   Assistant United States Attorney
     Counsel for Defendant
28

                                                   3
                                                                                20-cr-01182-BAS-1
